DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 14, and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US Patent Application Publication 2017/0094565), and further in view of Wang et al (US Patent Application Publication 2016/0087913). Hereinafter Sharma and Wang.

Regarding claim 1, Sharma discloses a method performed by one or more components a cellular communication network to establish a voice communication session between an originating device and a terminating device, the method comprising: 
receiving a Session Initiation Protocol (SIP) INVITE request from the originating device to initiate a voice communication session (the MO UE transmit SIP invite to the eNB, paragraph [0075]); 
in response to the SIP INVITE message, sending an acknowledgement to the originating device (the eNB forwards the SIP 200 OK to the MO UE, paragraph [0075]); 
in further response to the SIP INVITE message, preparing first wireless communication resources of a terminating-side packet-switched communication network for a dedicated bearer with the terminating device (the eNB forwards the SIP invite to the LTE-RAN to forward the SIP invite to the MT UE, where the MT UE respond and accept the invite for the VoLTE call, paragraph [0075]; the MT UE is preparing the first wireless communication with a packet-switched network with the LTE-RAN at the terminating-side network); 
in response to the acknowledgement, attempting to prepare second wireless communication resources of an originating-side packet-switched communication network for a dedicated bearer with the originating device (the eNB performs resource check to determine whether there are sufficient resources to provide the dedicated bearer after forwarding the SIP 200 OK to the MO UE, paragraph [0075]; the MO UE is preparing the second wireless communication with the LTE-RAN at the originating-side network); 
detecting a failure of preparing the second wireless communication resources of the originating-side packet-switched communication network (the eNB determines that there are insufficient resources to provide the dedicated bearer, where the MO UE transmits event measurement report that the eNB provides an insufficient connection such that the MO UE is changed to a circuit switched connectivity, paragraphs [0075], [0076]; the eNB fails to prepare resources for the MO UE at the originating-side network); 
in response to detecting the failure of preparing the second wireless communication resources of the originating-side packet-switched communication network, initiating a handover of an originating side of the voice communication session to an originating-side circuit-switched communication network (the eNB determines that there are insufficient resources to provide the dedicated bearer, where the MO UE transmits event measurement report that the eNB provides an insufficient connection, and the eNB forwards the event measurement report to the LTE-RAN, which then forwards the report to the core network to cause a connection change such that the MO UE is changed to a circuit switched connectivity by sending a connection update to the legacy RAN, paragraphs [0075], [0076]; the handover process of the eNB changes from the LTE-RAN into the circuit switched network happens at the originating side); and 
in response to successfully preparing the first wireless communication resources, continuing by the terminating device and the terminating-side packet-switched communication network with actions and communications to complete and conduct a terminating side of the voice communication session in accordance with packet-switched standards (the eNB forwards the SIP invite to the LTE-RAN, and the LTE-RAN forwards the SIP invite to the MT UE, where the MT UE responds and accepts the invite to the VoLTE call, paragraph [0075]; the MT UE is successfully established with the LTE-RAN to conduct the VoLTE call, where the communication of the MT UE happens at the terminating side of the LTE-RAN).
However, Sharma does not explicitly disclose “in response to successfully preparing the first wireless communication resources and during and after the handover, continuing with actions and communications to complete and conduct a terminating side of the voice communication session in accordance with packet-switched standards.”
Wang discloses “in response to successfully preparing the first wireless communication resources and during and after the handover, continuing with actions and communications to complete and conduct a terminating side of the voice communication session in accordance with packet-switched standards” as the network includes network entity such as a base station or a node B or an eNodeB that notifies the MT device of the availability of the audio and video resources (paragraph [0075]), and a service cell change (SCC) or handover procedure takes place during a call or at any other time, to transition from source cell  to a target cell (paragraph [0108]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sharma and Wang before him or her, to incorporate the system that determines for the network resource for audio stream and video stream as taught by Wang, to improve the eNB to perform handover of Sharma for the motivation of minimizing the occurrences of PSVT call fails to be established because the network resources are not available (paragraph [0005] of Wang).

Regarding claim 2, Sharma and Wang disclose the method of claim 1, Sharma discloses wherein initiating the handover comprises initiating a Single Radio Voice Call Continuity (SRVCC) handover (the eNB forwards the event measurement report to the LTE-RAN, which then forwards the report to the core network to cause a connection change such that the MO UE is changed to a circuit switched connectivity by sending a connection update to the legacy RAN, where the MO UE creates an SRVCC connection for a circuit switched call, paragraphs [0075], [0076]).

Regarding claim 3, Sharma and Wang disclose the method of claim 1, Sharma discloses wherein detecting the failure to reserve the second wireless communication resources comprises detecting a failure to receive a response from an Evolved Node B (eNB) base station of the originating-side packet-switched communication network (the eNB performs a resource check to determine that there are insufficient resources to provide the dedicated bearer, and the eNB transmits a SIP 503 to the MO UE, paragraph [0075]; SIP 503 is response code for service unavailable).

Regarding claim 4, Sharma and Wang disclose the method of claim 1, Sharma discloses wherein detecting the failure to reserve the second wireless communication resources comprises detecting a resource limitation of an Evolved Node B (eNB) base station of the originating-side packet-switched communication network (the eNB performs a resource check to determine that there are insufficient resources to provide the dedicated bearer, paragraph [0075]; the eNB has insufficient resources (i.e. limited resource)).

Regarding claim 5, Sharma and Wang disclose the method of claim 1, Sharma discloses wherein the originating-side circuit-switched communication network comprises a 2nd-Generation (2G) or 3rd- Generation (3G) cellular communication system (legacy RAN includes those networks that are generally labeled as 2G and/or 3G networks that include circuit switched voice calls and packet switched data operations, paragraph [0021]).

Regarding claim 6, Sharma and Wang disclose the method of claim 1, Sharma discloses wherein at least one of the originating-side packet-switched communication network or the terminating-side packet-switched communication network is a Long-Term Evolution (LTE) network (Fig. 9 shows the UE operation in performing a VoLTE call in which the failover triggers a handover process, paragraph [0074]; originating-side and/or terminating-side in LTE network, where the handover changes the packet-switched network into circuit-switched network).

Regarding claim 7, Sharma discloses a method performed by a cellular communication network to establish a voice communication session between an originating device and a terminating device, the method comprising: 
receiving a first request from the originating device to initiate a voice communication session (the MO UE transmit SIP invite to the eNB, paragraph [0075]); 
sending a second request to the terminating device to initiate the voice communication session (the LTE-RAN sends the SIP invite to the MT UE, where the MT UE respond and accept the invite for the VoLTE call, paragraph [0075]; the second request is the SIP invite message transmitted from the LTE-RAN to initiate voice communication session); 
attempting to prepare first resources of an originating-side packet-switched communication network for a dedicated bearer with the originating device (the eNB performs resource check to determine whether there are sufficient resources to provide the dedicated bearer after forwarding the SIP 200 OK to the MO UE, paragraph [0075]; the MO UE is preparing the wireless communication with the LTE-RAN at the originating-side network); 
attempting to prepare second resources of a terminating-side packet-switched communication network for a dedicated bearer with the terminating device (the eNB forwards the SIP invite to the LTE-RAN to forward the SIP invite to the MT UE, where the MT UE respond and accept the invite for the VoLTE call, paragraph [0075]; the MT UE is preparing the wireless communication with a packet-switched network with the LTE-RAN at the terminating-side network); 
detecting a failure of preparing the first resources of the originating-side packet- switched communication network (the eNB determines that there are insufficient resources to provide the dedicated bearer, where the MO UE transmits event measurement report that the eNB provides an insufficient connection such that the MO UE is changed to a circuit switched connectivity, paragraphs [0075], [0076]; the eNB fails to prepare resources for the MO UE at the originating-side network); 
in response to detecting the failure of preparing the first resources of the originating-side packet-switched communication network, initiating a handover of an originating side of the voice communication session to an originating-side circuit-switched communication network (the eNB determines that there are insufficient resources to provide the dedicated bearer, where the MO UE transmits event measurement report that the eNB provides an insufficient connection, and the eNB forwards the event measurement report to the LTE-RAN, which then forwards the report to the core network to cause a connection change such that the MO UE is changed to a circuit switched connectivity by sending a connection update to the legacy RAN, paragraphs [0075], [0076]; the handover process of the eNB changes from the LTE-RAN into the circuit switched network happens at the originating side), and 
in response to successfully preparing the second resources, continuing by the terminating device and the terminating-side packet- switched communication network with actions and communications to complete and conduct a terminating side of the voice communication session in accordance with packet-switched standards (the eNB forwards the SIP invite to the LTE-RAN, and the LTE-RAN forwards the SIP invite to the MT UE, where the MT UE responds and accepts the invite to the VoLTE call, paragraph [0075]; the MT UE is successfully established with the LTE-RAN to conduct the VoLTE call, where the communication of the MT UE happens at the terminating side of the LTE-RAN).
However, Sharma does not explicitly disclose “in response to successfully preparing the second resources and during and after the handover, continuing by the terminating device and the terminating-side packet- switched communication network with actions and communications to complete and conduct a terminating side of the voice communication session in accordance with packet-switched standards.”
Wang discloses “in response to successfully preparing the second resources and during and after the handover, continuing by the terminating device and the terminating-side packet- switched communication network with actions and communications to complete and conduct a terminating side of the voice communication session in accordance with packet-switched standards” as the network includes network entity such as a base station or a node B or an eNodeB that notifies the MT device of the availability of the audio and video resources (paragraph [0075]), and a service cell change (SCC) or handover procedure takes place during a call or at any other time, to transition from source cell  to a target cell (paragraph [0108]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sharma and Wang before him or her, to incorporate the system that determines for the network resource for audio stream and video stream as taught by Wang, to improve the eNB to perform handover of Sharma for the motivation of minimizing the occurrences of PSVT call fails to be established because the network resources are not available (paragraph [0005] of Wang).

Regarding claim 8, Sharma and Wang disclose the method of claim 7, Sharma discloses wherein initiating the handover comprises initiating a Single Radio Voice Call Continuity (SRVCC) handover to the originating-side circuit-switched communication network (the eNB forwards the event measurement report to the LTE-RAN, which then forwards the report to the core network to cause a connection change such that the MO UE is changed to a circuit switched connectivity by sending a connection update to the legacy RAN, where the MO UE creates an SRVCC connection for a circuit switched call, paragraphs [0075], [0076]).

Regarding claim 9, Sharma and Wang disclose the method of claim 7, Sharma discloses wherein detecting the failure of preparing the first resources of the originating-side packet-switched communication network comprises failing to receive a response from a radio access network base station of the originating-side packet-switched communication network (the eNB performs a resource check to determine that there are insufficient resources to provide the dedicated bearer, and the eNB transmits a SIP 503 to the MO UE, paragraph [0075]; SIP 503 is response code for service unavailable, and the message is the response sent from the eNB (i.e. RAN BS)).

Regarding claim 10, Sharma and Wang disclose the method of claim 7, Sharma discloses wherein detecting the failure of preparing the first resources of the originating-side packet-switched communication network comprises detecting a resource limitation of a radio access network base station of the originating-side packet-switched communication network (the eNB performs a resource check to determine that there are insufficient resources to provide the dedicated bearer, paragraph [0075]; the eNB (i.e. RAN BS) has insufficient resources (i.e. limited resource)).

Regarding claim 11, Sharma and Wang disclose the method of claim 7, Sharma discloses wherein the originating-side circuit-switched communication network comprises a 2nd-Generation (2G) or 3rd- Generation (3G) cellular communication system (legacy RAN includes those networks that are generally labeled as 2G and/or 3G networks that include circuit switched voice calls and packet switched data operations, paragraph [0021]).

Regarding claim 12, Sharma and Wang disclose the method of claim 7, Sharma discloses wherein at least one of the originating-side packet-switched communication network or the terminating-side packet- switched communication network comprises a Long-Term Evolution (LTE) network (Fig. 9 shows the UE operation in performing a VoLTE call in which the failover triggers a handover process, paragraph [0074]; originating-side and/or terminating-side in LTE network, where the handover changes the packet-switched network into circuit-switched network).

Regarding claim 13, Sharma discloses a system, comprising: 
one or more processors (the eNB includes a processor, paragraphs [0039], [0040]); and 
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors (the eNB includes a processor and a memory arrangement, where the program containing lines of code stored on a non-transitory computer readable storage medium that, when compiled, may be executed on a processor or microprocessor, paragraphs [0039], [0040], [0084]), cause the system to perform actions comprising: 
receiving a first request from an originating cellular communication device to initiate a voice communication session (the MO UE transmit SIP invite to the eNB, paragraph [0075]); 
sending a second request to a terminating cellular communication device to initiate the voice communication session (the LTE-RAN sends the SIP invite to the MT UE, where the MT UE respond and accept the invite for the VoLTE call, paragraph [0075]; the second request is the SIP invite message transmitted from the LTE-RAN to initiate voice communication session); 
in response to receiving the first request, attempting to prepare first wireless communication resources of an originating-side, first communication network for a dedicated bearer with the originating cellular communication device, wherein the originating-side, first communication network is of a given network generation (the eNB performs resource check to determine whether there are sufficient resources to provide the dedicated bearer after forwarding the SIP 200 OK to the MO UE, paragraph [0075]; the MO UE is preparing the wireless communication with the LTE-RAN at the originating-side network); 
based on the second request, attempting to prepare second wireless communication resources of a terminating-side packet-based communication network for a dedicated bearer with the terminating cellular communication device (the eNB forwards the SIP invite to the LTE-RAN to forward the SIP invite to the MT UE, where the MT UE respond and accept the invite for the VoLTE call, paragraph [0075]; the MT UE is preparing the wireless communication with a packet-switched network with the LTE-RAN at the terminating-side network); 
detecting a failure of preparing the first wireless communication resources of the originating-side, first communication network (the eNB determines that there are insufficient resources to provide the dedicated bearer, where the MO UE transmits event measurement report that the eNB provides an insufficient connection such that the MO UE is changed to a circuit switched connectivity, paragraphs [0075], [0076]; the eNB fails to prepare resources for the MO UE at the originating-side network); 
in response to detecting the failure of preparing the first wireless communication resources of the originating-side, first communication network, initiating a handover of an originating side of the voice communication session to an originating-side, second communication network, wherein the second communication network is of a legacy network generation that is older than the given network generation (the eNB determines that there are insufficient resources to provide the dedicated bearer, where the MO UE transmits event measurement report that the eNB provides an insufficient connection, and the eNB forwards the event measurement report to the LTE-RAN, which then forwards the report to the core network to cause a connection change such that the MO UE is changed to a circuit switched connectivity by sending a connection update to the legacy RAN, paragraphs [0075], [0076]; the handover process of the eNB changes from the LTE-RAN into the circuit switched network happens at the originating side); and
in response to successfully preparing the second wireless communication resources, continuing by the terminating cellular communication device and the terminating-side packet-based communication network with actions and communications to complete and conduct a terminating side of the voice communication session in accordance with packet-switched standards (the eNB forwards the SIP invite to the LTE-RAN, and the LTE-RAN forwards the SIP invite to the MT UE, where the MT UE responds and accepts the invite to the VoLTE call, paragraph [0075]; the MT UE is successfully established with the LTE-RAN to conduct the VoLTE call, where the communication of the MT UE happens at the terminating side of the LTE-RAN).
However, Sharma does not explicitly disclose “in response to successfully preparing the second wireless communication resources and during and after the handover, continuing by the terminating cellular communication device and the terminating-side packet-based communication network with actions and communications to complete and conduct a terminating side of the voice communication session in accordance with packet-switched standards.” 
Wang discloses “in response to successfully preparing the second wireless communication resources and during and after the handover, continuing by the terminating cellular communication device and the terminating-side packet-based communication network with actions and communications to complete and conduct a terminating side of the voice communication session in accordance with packet-switched standards” as the network includes network entity such as a base station or a node B or an eNodeB that notifies the MT device of the availability of the audio and video resources (paragraph [0075]), and a service cell change (SCC) or handover procedure takes place during a call or at any other time, to transition from source cell  to a target cell (paragraph [0108]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sharma and Wang before him or her, to incorporate the system that determines for the network resource for audio stream and video stream as taught by Wang, to improve the eNB to perform handover of Sharma for the motivation of minimizing the occurrences of PSVT call fails to be established because the network resources are not available (paragraph [0005] of Wang).

Regarding claim 14, Sharma and Wang disclose the system of claim 13, Sharma discloses wherein: 
the originating-side, first communication network is a 4th-Generation (4G) or later packet-switched communication network (the eNB performs resource check to determine whether there are sufficient resources to provide the dedicated bearer after forwarding the SIP 200 OK to the MO UE, where the SIP invite is to initiate VoLTE call, paragraph [0075]; LTE is a 4th generation packet-switched communication network); 
the originating-side, second communication network is a 3rd-Generation (3G) or earlier circuit-switched communication network (legacy RAN includes those networks that are generally labeled as 2G and/or 3G networks that include circuit switched voice calls and packet switched data operations, paragraph [0021]); and 
initiating the handover comprises initiating a Single Radio Voice Call Continuity (SRVCC) handover to the 3G or earlier circuit-switched communication network (the eNB forwards the event measurement report to the LTE-RAN, which then forwards the report to the core network to cause a connection change such that the MO UE is changed to a circuit switched connectivity by sending a connection update to the legacy RAN, where the MO UE creates an SRVCC connection for a circuit switched call, paragraphs [0075], [0076]).

Regarding claim 16, Sharma and Wang disclose the system of claim 13, Sharma discloses wherein detecting the failure of preparing the first wireless communication resources of the originating-side, first communication network comprises failing to receive a response from a radio access network base station of the originating-side, first communication network (the eNB performs a resource check to determine that there are insufficient resources to provide the dedicated bearer, and the eNB transmits a SIP 503 to the MO UE, paragraph [0075]; SIP 503 is response code for service unavailable, and the message is the response sent from the eNB (i.e. RAN BS)).

Regarding claim 17, Sharma and Wang disclose the system of claim 13, Sharma discloses wherein detecting the failure of preparing the first wireless communication resources of the originating-side, first communication network comprises detecting a resource limitation of a radio access network base station of the originating-side, first communication network (the eNB performs a resource check to determine that there are insufficient resources to provide the dedicated bearer, paragraph [0075]; the eNB (i.e. RAN BS) has insufficient resources (i.e. limited resource)).

Regarding claim 18, Sharma and Wang disclose the system of claim 13, Sharma discloses wherein at least one of the originating-side, first communication network, the terminating-side packet-based communication network, or the originating-side, second communication network comprises a Long-Term Evolution (LTE) network (Fig. 9 shows the UE operation in performing a VoLTE call in which the failover triggers a handover process, paragraph [0074]; originating-side and/or terminating-side in LTE network, where the handover changes the packet-switched network into circuit-switched network).

Regarding claim 19, Sharma and Wang disclose the system of claim 13, Sharma discloses wherein initiating the handover is performed by an eNodeB associated with the originating-side, first communication network (the eNB forwards the event measurement report to the LTE-RAN, which then forwards the report to the core network to cause a connection change such that the MO UE is changed to a circuit switched connectivity by sending a connection update to the legacy RAN, where the MO UE creates an SRVCC connection for a circuit switched call, paragraphs [0075], [0076]).

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US Patent Application Publication 2017/0094565) in view of Wang et al (US Patent Application Publication 2016/0087913), and further in view of Purkayastha et al (US Patent Application Publication 2021/0235334). Hereinafter Sharma, Wang, and Purkayastha.

Regarding claim 15, Sharma and Wang disclose the system of claim 13, but do not explicitly disclose wherein: 
the originating-side, first communication network comprises a 5th-Generation (5G) or later packet-switched communication network; 
the originating-side, second communication network comprises a 4th-Generation (4G) or earlier circuit-switched communication network; and 
initiating the handover comprises initiating a Evolved Packet System Fallback (EPSFB).
Purkayastha discloses the source NG-RAN (5G/NR core (5GC) network (e.g., accessed via a next generation radio access network) node provides handover required message to the AMF, where the handover required message includes information associated with performing an inter-system handover such as handover type (e.g. 5GStoEPS), and the handover is indicated to be associated with a evolved packet system (EPS) fallback of an IMS voice call, where the AMF provides forward relocation request to the MME, and the MME provides the handover request to the target MeNB (paragraphs [0142] – [0145]). The source NG-RAN is in 5G, and the handover is to access evolved packet core (EPC) which is 4G.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sharma, Wang, and Purkayastha before him or her, to incorporate the next generation radio access network performing handover to the LTE core network as taught by Purkayastha, to improve the modified eNB to perform handover to legacy network of Sharma-Wang for the motivation of improving network performance, throughput, and reliability with an inter-system handover (paragraph [0135] of Purkayastha).

Regarding claim 20, Sharma and Wang disclose the system of claim 13, but do not explicitly disclose wherein initiating the handover is performed by a Mobility Management Entity (MME) of the originating-side, first communication network.
Purkayastha discloses the source NG-RAN (5G/NR core (5GC) network (e.g., accessed via a next generation radio access network) node provides handover required message to the AMF, where the handover required message includes information associated with performing an inter-system handover such as handover type (e.g. 5GStoEPS), and the handover is indicated to be associated with a evolved packet system (EPS) fallback of an IMS voice call, where the AMF provides forward relocation request to the MME, and the MME provides the handover request to the target MeNB (paragraphs [0142] – [0145]). The source NG-RAN is in 5G, and the handover is to access evolved packet core (EPC) which is 4G.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sharma, Wang and Purkayastha before him or her, to incorporate the next generation radio access network performing handover to the LTE core network as taught by Purkayastha, to improve the modified eNB to perform handover to legacy network of Sharma-Wang for the motivation of improving network performance, throughput, and reliability with an inter-system handover (paragraph [0135] of Purkayastha).

Response to Arguments
Applicant's arguments, see pages 8 – 11, filed August 22, 2022, with respect to Claims 1 – 20 have been fully considered but they are not persuasive. Applicants argue that SHARMA and WANG do not teach A) “in response to successfully preparing the first wireless communication resources and during and after the handover, continuing by the terminating device and the terminating-side packet-switched communication network with actions and communications to complete and conduct a terminating side of the voice communication session in accordance with packet-switched standards” in Claims 1, 7, and 13.

In response to A), the examiner respectfully disagrees. SHARMA teaches “in response to successfully preparing the first wireless communication resources, continuing by the terminating device and the terminating-side packet-switched communication network with actions and communications to complete and conduct a terminating side of the voice communication session in accordance with packet-switched standards” as the eNB forwards the SIP invite to the LTE-RAN, and the LTE-RAN forwards the SIP invite to the MT UE, where the MT UE responds and accepts the invite to the VoLTE call (paragraph [0075]). The MT UE is successfully established with the LTE-RAN to conduct the VoLTE call, where the communication of the MT UE happens at the terminating side of the LTE-RAN. Furthermore, SHARMA teaches the exemplary embodiments attempt to utilize the VoLTE call for the communication to be performed but also utilize a failover option such as a single radio voice call continuity (SRVCC) to ensure that a call is still established such as through a circuit switched connectivity (paragraph [0038]). By using the SRVCC call set up procedure, the call is not dropped when insufficient resource occurs, and the call set up procedure continues using the circuit switched connectivity. Therefore, the resources dedicated to the MT UE is maintained during the entire call set up procedure for the LTE-RAN packet switched network.
While SHARMA teaches the continuity with the communication on the terminating side, SHARMA does not explicitly “during and after the handover.” WANG discloses the network includes network entity such as a base station or a node B or an eNodeB that notifies the MT device of the availability of the audio and video resources (paragraph [0075]), and a service cell change (SCC) or handover procedure takes place during a call or at any other time, to transition from source cell  to a target cell (paragraph [0108]). 
Since SHARMA teaches the continuity with the communication on the terminating side, it would have been obvious to one of ordinary skill in the art to incorporate the transition of source cell to a target cell for handover procedure taking place during a call or at any other time of WANG to improve the SRVCC call set up procedure of SHARMA for ensuring that a call is still established.
The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, the motivation for doing so would have been to minimize the occurrences of PSVT call fails to be established because the network resources are not available (paragraph [0005] of Wang).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468